Case 7:20-cr-00662-VB Document 35 Filed 09/01/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America Protective Order
Vv. 20 Cr. 662 (VB)
JAMES WILLIAMS,
Defendants.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, [and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court
hereby finds and orders as follows:

1. Disclosure Material. The Government has made and will make disclosure to the
defendant of documents, objects and information, including electronically stored information
(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the
Government’s general obligation to produce exculpatory and impeachment material in criminal
cases, all of which will be referred to herein as “disclosure material.” The Government’s
disclosure material may include material that (i) affects the privacy and confidentiality of
individuals; (ii) would risk prejudicial pretrial publicity if publicly disseminated; and (iii) that is
not authorized to be disclosed to the public or disclosed beyond that which is necessary for the
defense of this criminal case.

2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,
referred to herein as “sensitive disclosure material,” contains information that identifies, or could
lead to the identification of, witnesses who may be subject to intimidation or obstruction, and
whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. The Government’s

 
Case 7:20-cr-00662-VB Document 35 Filed 09/01/21 Page 2 of 4

designation of material as sensitive disclosure material will be controlling absent contrary order of
the Court.
NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

1. Disclosure material shall not be disclosed by the defendant or defense counsel, including
any successor counsel (“the defense”) other than as set forth herein, and shall be used by the
defense solely for purposes of defending this action. The defense shall not post any disclosure
material on any Internet site or network site to which persons other than the parties hereto have
access, and shall not disclose any disclosure material to the media or any third party except as set
forth below.

2. Disclosure material that is not sensitive disclosure material may be disclosed by counsel
to:

(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;

(b) Prospective witnesses for purposes of defending this action.

3. Sensitive disclosure material shall be disclosed only as follows:

(a) No copies of sensitive disclosure material may be provided to or maintained by the
defendant or any prospective witnesses, and may be reviewed by the defendant or prospective
witnesses only in defense counsel’s presence.

(b) Sensitive disclosure material may be disclosed to personnel for whose conduct
counsel is responsible, i.e., personnel employed by or retained by counsel, as needed for purposes
of defending this action. |

4. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.
2
Case 7:20-cr-00662-VB Document 35 Filed 09/01/21 Page 3 of 4

5. This Order does not prevent the disclosure of any disclosure material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,
sensitive disclosure material pertinent to any motion before the Court should initially be filed under
seal, absent consent of the Government or Order of the Court. All filings should comply with the
privacy protection provisions of Fed. R. Crim. P. 49.1.

6. Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all disclosure material,
including the seized ESI disclosure material, within 30 days of the expiration of the period for
direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
order dismissing any of the charges in the above-captioned case; or the granting of any motion
made on behalf of the Government dismissing any charges in the above-captioned case, whichever
date is later. If disclosure material is provided to any prospective witnesses, counsel shall make
reasonable efforts to seek the return or destruction of such materials.

8, The defense shal! provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed disclosure material or the Government’s
ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall
maintain a record of what information has been disclosed to which such persons.

9, This Order places no restriction on a defendant’s use or disclosure of ESI that originally
belonged to the defendant.

Retention of Jurisdiction

10. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.
Case 7:20-cr-00662-VB Document 35 Filed 09/01/21 Page 4 of 4

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: 1; Z Date: _ 08/31/2021

Jeffrey C. Coffman
Assistant United States Attorney
Date: _o VA / Zo z /

 

Theodore S. Green
Counsel for James Williams

SO ORDERED:

Dated: White Plains, New York
AAS | [204
Date | Lut

 

THE HONORABLE VINCENT L. BRICETTI
UNITED STATES DISTRICT JUDGE
